—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 16, 1997, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The record establishes that defendant’s plea was knowing and voluntary. Even were we to treat defendant’s statements at sentencing as an application to withdraw his plea, we would find the application was properly denied as without merit.
Defendant’s ineffective assistance claim would require a CPL 440.10 motion in order to develop the record. To the extent *18defendant’s claim is reviewable on the existing record, we find that defendant received effective assistance of counsel in connection with his plea and sentencing (see, People v Ford, 86 NY2d 397, 404; People v Wen Quing Lu, 240 AD2d 197, lv denied 90 NY2d 912). Concur — Ellerin, P. J., Tom, Wallach and Friedman, JJ.